DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Meng Pua on 06/21/2022.
The application has been amended as follows: 

1. (Currently Amended) An information sending method, comprising: 
determining a transmission configuration parameter associated with a first control area, wherein the first control area is used for transmitting a common control message; and determining first indication information according to the transmission configuration parameter, wherein the first indication information is used for indicating a configuration of the transmission configuration parameter which comprises [[at least one]] any one or more of: indication information of a time domain resource or time domain resource pool of the first control area, indication information of a spatial domain resource or spatial domain resource pool of the first control area, an indication parameter of a frequency domain resource or frequency domain resource pool of the first control area, sending power configuration indication information of the first control area, pilot configuration indication information of the first control area, [[or]] and channel structure indication information of the first control area; and
sending the first indication information through a physical downlink broadcast channel to configure the transmission configuration parameter.

10. (Currently Amended) An information detecting method, comprising: 
receiving first indication information, wherein the first indication information is used for indicating a transmission configuration parameter of a first control area, the transmission configuration parameter comprises [[at least one]] any one or more of: indication information of a time domain resource or time domain resource pool of the first control area, indication information of a spatial domain resource or spatial domain resource pool of the first control area, an indication parameter of a frequency domain resource or frequency domain resource pool of the first control area, sending power configuration indication information of the first control area, pilot configuration indication information of the first control area, and channel structure indication information of the first control area, [[or]] and the first control area is used for transmitting common control information; and
detecting the common control information according to the first indication information,
wherein the receiving the first indication information comprises:
receiving the first indication information on a physical downlink broadcast channel.

63. (Currently Amended) A base station, comprising:
a processor; and 
a memory communicably connected with the processor for storing instructions executable by the processor, 
wherein execution of the instructions by the processor causes the processor to:
determine a transmission configuration parameter associated with a first control area, wherein the first control area is used for transmitting a common control message; 
determine first indication information according to the transmission configuration parameter, wherein the first indication information is used for indicating a configuration of the transmission configuration parameter which comprises [[at least one]] any one or more of: indication information of a time domain resource or time domain resource pool of the first control area, indication information of a spatial domain resource or spatial domain resource pool of the first control area, an indication parameter of a frequency domain resource or frequency domain resource pool of the first control area, sending power configuration indication information of the first control area, pilot configuration indication information of the first control area, [[or]] and channel structure indication information of the first control area; and
send the first indication information through a physical downlink broadcast channel to configure the transmission configuration parameter.

67. (Currently Amended) A user equipment, comprising: 
a processor; and 
a memory communicably connected with the processor for storing instructions executable by the processor, 
wherein execution of the instructions by the processor causes the processor to:
receive first indication information, wherein the first indication information is used for indicating a transmission configuration parameter of a first control area, the transmission configuration parameter comprises [[at least one]] any one or more of: indication information of a time domain resource or time domain resource pool of the first control area, indication information of a spatial domain resource or spatial domain resource pool of the first control area, an indication parameter of a frequency domain resource or frequency domain resource pool of the first control area, sending power configuration indication information of the first control area, pilot configuration indication information of the first control area, and channel structure indication information of the first control area, [[or]] and the first control area is used for transmitting common control information; and
detecting the common control information according to the first indication information,
wherein the execution of the instructions by the processor causes the processor to receive the first indication information on a physical downlink broadcast channel.

Allowable Subject Matter
Claims 1, 6, 9, 71, 10, 20, 72, 63, 65, 66-67, and 70 are allowed and renumbered to 1-12 respectively.
The following is an examiner’s statement of reasons for allowance:
Yokomakura et al, US Pub. 2015/0245346, in view of Marinier et al, US Pub. No. 2016/0183276 A1 does not teach or fairly suggest a configuration of the transmission configuration parameter which comprises any one or more of: indication information of a time domain resource or time domain resource pool of the first control area, indication information of a spatial domain resource or spatial domain resource pool of the first control area, an indication parameter of a frequency domain resource or frequency domain resource pool of the first control area, sending power configuration indication information of the first control area, pilot configuration indication information of the first control area, and channel structure indication information of the first control area, as recited in claims 1, 10, 63 and 67.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463